Election/Restrictions
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1	Group I, claim(s) 1-9, 11, 16, 17, 18, 24, 25, 42, 47 drawn to a method for treatment of metabolic diseases associated with systemic insulin resistance comprising administering to a subject in need thereof a therapeutically effective amount of a given compound of Formula 1 or a pharmaceutically acceptable salt or solvate thereof.
Group II, claim(s) 12-15 drawn to a method for treatment of systemic insulin resistance comprising administering to a subject in need thereof a therapeutically effective amount of a compound of Formula (2) or a pharmaceutically acceptable salt or solvate thereof.
I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature linking the groups appears to be that they all relate to a method of using a compound or composition.
3.	The technical feature linking groups I-II appears to be that they all relate to a method of using a compound or composition.
4.	However, the claimed method do not provide a contribution over the prior art since it is obvious over WO 2005/113569 A 1 to FORSKAPATENT I SYD AB (hereinafter Forskapatent) in view of a document entitled "Hematopoietic-Derived Galectin-3 Causes Cellular and Systemic Insulin Resistance" to Li et al. (hereinafter Li). That is, Forskapatent discloses a compound similar to a compound of formula I wherein Wis O; B is OH; Y is hydrophobic linear and cyclic hydrophobic hydrocarbons derivatives including heterocyclic substitutions of molecular weight of about 50-200 D; R1 is H (pg. 24, compound 8) and further discloses wherein said compounds are inhibitors of galectin-3 and utilized to treat disorders related to galectin binding (pg. 18, In 10-15), but does not disclose a method for treatment of systemic insulin resistance. However, Li discloses wherein Galectin-3 inhibitors can be utilized to treat systemic insulin resistance (pg. 973, para 1: Summary: Inhibition of Gal3 could be a new approach to treat insulin Resistance; pg. 979, right col, para 3: Gal3 is a macrophage-derived factor that can cause in vivo systemic insulin resistance). It would have been obvious to one with skill in the art to utilize the Galectin-3 inhibitors disclosed by Forskapatent in order to treat conditions which can be treated by Galectin-3 inhibitors, such as systemic insulin 
	5.	Therefore, the special technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The special technical feature of Group I is considered to be a method for treatment of metabolic diseases associated with systemic insulin resistance comprising administering to a subject in need thereof a therapeutically effective amount of a given compound of Formula 1 or a pharmaceutically acceptable salt or solvate thereof (which is not required in group II).
The special technical feature of Group II is considered to be a method for treatment of systemic insulin resistance comprising administering to a subject in need thereof a therapeutically effective amount of a compound of Formula (2) or a pharmaceutically acceptable salt or solvate thereof (which is not required in group II).

6.	Claims 1-9, 11-18, 24, 25, 42, 47 are generic to a plurality of disclosed patentably distinct species, for example the different species disclosed in the specification on page 71, [00172], [00174] and page 72, [00175]; and pages 92-127).  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, even though this requirement is traversed.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623